La Fetra, Ch. J.
There is presented a proposed final judgment in an action to foreclose a chattel mortgage. The cause was tried before Mr. Justice Koch of this court and resulted in a direction by him that judgment be entered according to certain findings of fact and conclusions of law. Before the entry of judgment said justice resigned from this court and by appointment of the Governor of the State became a justice of the Supreme Court of the State of New York, First Department. The deputy clerk of the Bronx county division of the City Court of the City of New York refuses to enter judgment according to the findings.
The entry of this judgment is but a ministerial act and said clerk should have entered it.
However, I have signed the judgment, and direct its entry. (Civ. Prac. Act, § 79; Clapp v. Hawley, 97 N. Y. 610, 614, 615; Corr v. Hoffman, 256 id. 254, 263, 268; Dailey v. Northern New York Utilities Co., 129 Misc. 183, 189, 190.)